Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 08/07/2020 has been reviewed.
Claims 1-29 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11184033, claims 1-5 of U.S. Patent No. 11177835.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 1-5 of U.S. Patent No. 11184033, claims 1-5 of U.S. Patent No. 11177835, can also be interpreted as claimed features in the claims 1-14 of the present application. Further, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-5 of U.S. Patent No. 11184033, claims 1-5 of U.S. Patent No. 11177835, to arrive at the claims 1-14 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-27 of co-pending Application No. 16/987,977(reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 14-27 of co-pending Application No. 16/987,977 can also be interpreted as claimed features in the claims 1-14 of the present application. Further, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 14-27 of co-pending Application No. 16/987,977 to arrive at the claims 1-14 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20150169406 to Li et al. (hereinafter “Li”).

a storage medium configured to retain data received from a host through a network (par. 0016-20, nonvolatile memory 132), a controller configured to read the data from the storage medium in response to a read request transmitted from the host (par. 0016-0020, controller 104 and host 106), transmit read data to a data processing block for a decoding, and transmit decoded data from the data processing block to a memory, and a main memory device configured to store the decoded data transmitted from the memory and to be transmitted to the host (par. 0018-0022, read and write operations), wherein the data processing block is configured to manage a first decoder and a second decoder to run the decoding for the read data, and activate a fast decoding having shorter latency than a normal decoding after a fast decoding condition is satisfied (Fig. 1-3, par. 0008, 0016, 0024, 0029, 0033-0035, fast decoder 118 and slower decoder 128, and one of condition to active fast decoder, i.e. “If the error distribution data 114 indicates that an address is not associated with a high error rate, then the decoder scheduler 110 may instruct the decoder 118 to perform one or more decoding operations in response to a data access to the address” ).
As to claim 15, Li teaches the data processing system according to claim 14, wherein the memory is included in the controller and has a smaller capacity than the main memory device (Fig. 1, 4, par. 0016, 0025-0030, 0057-0059, buffer 120 is smaller than memory 132).
As to claim 16, Li teaches the data processing system according to claim 14, wherein the data processing block has at least three different decoding modes including the normal decoding, the fast decoding, and an additional decoding (par. 0016, 0024, 0029, 0033-0036, 0047-0048, Fig. 1, 3, 4, performs a fast decoding operation at decoder 118, slower at decoder 128, and increasing/decreasing frequency F, and additional decoding such as “increase a number of soft bits”).

As to claim 18, Li teaches the data processing system according to claim 14, wherein the first decoder performs the decoding in a different decoding mode with the second decoder (par. 0016, 0024, 0029, 0033-0036, 0047-0048, Fig. 1, 3, 4, first decode is operate at a slower rate than second decoder).
As to claim 19, Li teaches the data processing system according to claim 14, wherein a capability of correcting error of the second decoder performing an additional decoding is greater than a capability of correcting error of the first decoder performing the normal decoding (par. 0016, 0024, 0029, 0033-0036, 0047-0048, Fig. 1, 3, 4, second decoder 128 is slower and is a “full-blown” decoder).
As to claim 20, Li teaches the data processing system according to claim 14, wherein the first decoder performs the fast decoding on a second part of the read data in response to decoding information from a sequencer, after performing the normal decoding on a first part of the read data (par. 0016, 0024, 0029, 0033-0036, 0047-0048, Fig. 1, 3, 4, performs a fast decoding operation at decoder 118, slower at decoder 128, and increasing/decreasing frequency F, and additional decoding such as “increase a number of soft bits”).
As to claim 21, Li teaches the data processing system according to claim 20, wherein the sequencer is included in the data processing system and generates the decoding information according to a result of the normal decoding on the first part of the read data (Fig. 1, par. 0016, 0034, 0035, 0064, scheduler 110 is a sequencer generates the decoding information according to a result of decoding).
As to claim 24. The data processing system according to claim 14, wherein a decoding mode of the first decoder is changed from the normal decoding to the fast decoding in response to a result of a previous decoding (par. 0016, 0024, 0029, 0033-0036, 0047-0048, Fig. 1, 3, 4, decoding mode is changed based on threshold).

As to claim 26. The data processing system according to claim 25, wherein the inefficient decoding includes at least one of a decoding having long execution time and a decoding ending in failure (par. 0016, 0024-26, 0029, 0033-0036, 0046-0048, 0052, Fig. 1, 3, 4, inefficient decoding ending in unsuccessful result).
As to claim 27. The data processing system according to claim 14, wherein a decoding mode of the first decoder is changed from the normal decoding to the fast decoding in response to decoding information stored in a decoding information memory (par. 0008, 0029, 0041, 0053, 0059, changes based on overflow condition of buffer 120).

As to claim 1, Li teaches a data processing system comprising (Fig. 1, par. 0005-0008, 0070-0076): 
a storage medium (par. 0016-20, nonvolatile memory 132); a controller including a data processing block (par. 0016-0020, controller 104 and host 106), configured to receive data from a host, transmit the received data to the storage medium, read data from the storage medium in response to a read request from the host (par. 0018-0022, read and write operations), and decode the read data by the data processing block according to multiple decoding modes (Fig. 1-3, par. 0008, 0016, 0024, 0029, 0033-0035, fast decoder 118 and slower decoder 128, and one of condition to active fast decoder, i.e. “If the error distribution data 114 indicates that an address is not associated with a high error rate, then the decoder scheduler 110 may instruct the decoder 118 to perform one or more decoding operations in response to a data access to the address”); and a memory configured to store the decoded data and a 
As to claim 2, Li teaches the data processing system according to claim 1, wherein the memory is included in the controller and has a smaller capacity than the main memory device (Fig. 1, 4, par. 0016, 0025-0030, 0057-0059, buffer 120 is smaller than memory 132).
As to claim 3, Li teaches the data processing system according to claim 1, wherein the multiple decoding modes includes at least three different decoding modes including the normal decoding, the fast decoding, and an additional decoding (par. 0016, 0024, 0029, 0033-0036, 0047-0048, Fig. 1, 3, 4, performs a fast decoding operation at decoder 118, slower at decoder 128, and increasing/decreasing frequency F, and additional decoding such as “increase a number of soft bits”).
As to claim 4, Li teaches the data processing system according to claim 1, wherein the first decoder performs the normal decoding on the read data before the fast decoding condition is satisfied (par. 0044-0046, first decoder is selected at low resolution decoder 306).
As to claim 5, Li teaches the data processing system according to claim 1, wherein the first decoder performs the decoding in a different decoding mode with the second decoder (par. 0016, 0024, 0029, 0033-0036, 0047-0048, Fig. 1, 3, 4, first decode is operate at a slower rate than second decoder).

As to claim 7, Li teaches the data processing system according to claim 1, wherein the first decoder performs the fast decoding on a second part of the read data in response to decoding information from a sequencer, after performing the normal decoding on a first part of the read data (par. 0016, 0024, 0029, 0033-0036, 0047-0048, Fig. 1, 3, 4, performs a fast decoding operation at decoder 118, slower at decoder 128, and increasing/decreasing frequency F, and additional decoding such as “increase a number of soft bits”).
As to claim 8, Li teaches the data processing system according to claim 7, wherein the sequencer is included in the data processing system and generates the decoding information according to a result of the normal decoding on the first part of the read data (Fig. 1, par. 0016, 0034, 0035, 0064, scheduler 110 is a sequencer generates the decoding information according to a result of decoding).
As to claim 10, Li teaches the data processing system according to claim 1, wherein the decoded data is stored in the memory after being decoded by the first decoder and is transmitted to the second decoder when the second decoder performs an additional decoding (Fig. 3, par. 0051, perform a decoding operation at a high resolution decoder when decoding operation at a low resolution decoder is unsuccessful).
As to claim 11, Li teaches the data processing system according to claim 1, wherein a decoding mode of the first decoder is changed from the normal decoding to the fast decoding in response to a result of a previous decoding (par. 0016, 0024, 0029, 0033-0036, 0047-0048, Fig. 1, 3, 4, decoding mode is changed based on threshold, wherein the threshold is based on previous decoding).

As to claim 13, Li teaches the data processing system according to claim 12, wherein the inefficient decoding includes at least one of a decoding having long execution time and a decoding ending in failure (par. 0016, 0024-26, 0029, 0033-0036, 0046-0048, 0052, Fig. 1, 3, 4, inefficient decoding ending in unsuccessful result).
As to claim 14, Li teaches the data processing system according to claim 1, wherein a decoding mode of the first decoder is changed from the normal decoding to the fast decoding in response to decoding information stored in a decoding information memory (par. 0008, 0029, 0041, 0053, 0059, changes based on overflow condition of buffer 120).
Allowable Subject Matter
Claims 9, 15-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, including overcome the aforementioned rejections.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168